Citation Nr: 0722650	
Decision Date: 07/25/07    Archive Date: 08/02/07	

DOCKET NO.  04-23 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for emphysema, to include 
as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1967 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
VARO in Oakland, California, that denied entitlement to the 
benefits sought.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  

2.  Emphysema was first shown many years following service 
discharge and is not shown to be related to the veteran's 
active service, including any time he spent in Korea in 1968 
and 1969.  

3.  There is no complexity or controversy involved in the 
appeal.  


CONCLUSIONS OF LAW

1.  Service connection for emphysema is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5102-5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).  

2.  An advisory medical opinion from an independent medical 
expert is not warranted.  38 U.S.C.A. § 7109 (West 1991); 
38 C.F.R. § 20.901 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating claims for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In order to 
meet these requirements, the VCAA notice must:  (1) Inform 
the claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Beverly v. 
Nicholson, 19 Vet. App. 394 (2005) (outlining VCAA notice 
requirements).  

The VCAA applies to all service connection claims.  As 
indicated by the United States Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), those elements are:  (1) Veteran status; (2) the 
existence of a disability; (3) a connection between the 
veteran's service and a disability (4) the degree of 
disability; and (5) the effective date of the disability.  
Upon receipt of an application for service connection, 
therefore, VA is required to review the information presented 
with the claim, and to provide the claimant with notice about 
what information and evidence not previously provided, if 
any, will help in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.

A review of the evidence of record shows that VA has 
essentially complied with these mandates.  In an August 2003 
communication the veteran was informed of the presumptive 
diseases associated with exposure to certain herbicide 
agents.  He was told what the evidence had to show to 
establish entitlement to the benefit sought and he was told 
how VA would help him obtain evidence for his claim.  He was 
further informed that it was his responsibility to make sure 
that VA received all requested records that were not in the 
possession of a Federal department or agency.  VA medical 
records have been associated with the claims folder and the 
veteran has submitted an Internet article pertaining to Agent 
Orange.  

The veteran was not provided with a communication regarding 
the degree of disability or the effective date of a 
disability once service connection is awarded, as required by 
Dingess, but the Board finds this to be essentially harmless, 
especially in light of the fact that the claim is being 
denied and there is therefore no need to consider the 
questions of the degree of disability or the effective date 
of an award of disability benefits.  

In view of the foregoing, the Board finds that VA has 
satisfied its duties to inform and assist the veteran in the 
development of the claim.  Any error resulting from this 
development does not affect the merits of the claim or his 
substantive rights for the reasons discussed above, and they 
are harmless.  See 38 C.F.R. §§ 20.1102 (2006).  There is no 
reasonable possibility that any further assistance to the 
veteran would substantiate the claim.  See 
38 C.F.R. §§ 3.159(d) (2006).  

Pertinent Legal Criteria

Service connection is granted for disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Service connection may also be granted for disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Court has held that "for service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in service disease or injury 
and a present disease or injury."  Coburn v. Nicholson, 
19 Vet. App. 427, 431 (2006); accord Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F.3d 1317, 
1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 1163, 
1166 (Fed. Cir. 2004).  If the veteran fails to demonstrate 
any one element, denial of service connection will result.  
Coburn, supra.  

The veteran is entitled to presumption of service connection 
if he is diagnosed with certain diseases associated with 
exposure to certain herbicide agents.  See 
38 C.F.R. §§ 3.307, 3.309; 38 U.S.C.A. § 1116.  A veteran 
who, during active military, naval, or air service, served in 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied; chloracne or other acne form disease 
consistent with chloracne; Type II diabetes; Hodgkin's 
disease; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; multiple myeloma; respiratory cancers (cancer of the 
larynx, bronchus, trachea); soft tissue sarcoma; and chronic 
lymphocytic leukemia.  See 38 C.F.R. § 3.309(e) (2006).  

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in Vietnam is 
not warranted for any condition for which the Secretary has 
not specifically determined the presumption of service 
connection is warranted.  See 67 Fed. Reg. 42,600-42,608 
(2002).  

According to a March 2003 fact sheet distributed by the 
Veterans Benefits Administration (VBA), which was posted in 
September 2003, the United States Department of Defense (DOD) 
has confirmed that Agent Orange was used from April 1968 
through July 1969 along the Demilitarized Zone in Korea 
(DMZ).  DOD defoliated the fields of fire between the front 
line defensive positions and the south barrier fence.  If it 
is determined that a veteran who had service in Korea during 
this time period belonged to one of the units identified by 
DOD, then it is presumed that he or she was exposed to 
herbicides containing Agent Orange, and the presumptions 
outlined in 38 C.F.R. § 3.309(e) (2006) will apply.  See 
MR21-1MR, Part VI, Chapter 2, Section B.  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no needed to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000)  (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000)  (the law requires only that the 
Board provide reasons for rejecting evidence favorable to the 
veteran).  

The record does not contain any evidence that the veteran's 
emphysema was manifested in service or for years following 
disease therefrom.  The veteran essentially argues that his 
emphysema is related to his exposure to Agent Orange while he 
was serving in Korea in the DMZ.  

A review of the veteran's service medical records reveal that 
from January 1968 to March 1969 he was assigned to units of 
the 32nd Infantry Regiment, 7th Infantry Division, as an 
automatic rifleman.  Between early March 1968 and his return 
to CONUS in March 1969, he was assigned to the Headquarters 
and Headquarters Company, 2nd Battalion, 32nd Infantry, of 
the 7th Infantry Division.

As noted above, DOD has confirmed that Agent Orange was used 
from April 1968 through July 1969 along the DMZ.  However, 
records available to the Board list units that were stationed 
in the area during the period of use of herbicides.  The unit 
to which the veteran was assigned during the time frame in 
question is not listed as one of the units.  Accordingly, it 
may not be presumed that the veteran was exposed to 
herbicides containing Agent Orange, and the presumptions set 
forth in 38 C.F.R. § 3.309(e) do not apply.  

Even if they did, emphysema is not listed as one of the 
enumerated diseases associated with Agent Orange exposure 
under 38 C.F.R. § 3.309(e) (2006).  Consequently, the claim 
must be denied on this basis.  

However, the regulations governing presumptive service 
connection for Agent Orange do not preclude the veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  
Accordingly, the Board will proceed to evaluate the claim 
under the provisions governing direct service connection.  
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  

To establish service connection under these circumstances, 
the veteran must show affirmatively that he has emphysema 
related to his active service.  The record reveals that the 
emphysema was not diagnosed for many years following service 
discharge.  The Board notes that the length of time between 
the veteran's service and the initial report of the presence 
of emphysema weighs against the finding that he has emphysema 
related to his active service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  There is no medical opinion of record 
that relates any current emphysema to the veteran's service.  
Thus, the Board finds that there is no showing that the 
veteran has emphysema etiologically related to disease, 
injury, or events during active service.

The Board notes that as a lay person, the veteran himself 
does not qualify to opine on matters requiring medical 
knowledge, such as the etiology of any current emphysema.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay person 
is generally not capable of opining on matters requiring 
medical knowledge).  

The Board notes that there is no complexity or controversy 
involved in the appeal.  Therefore, an opinion from an 
independent medical expert is not indicated.  
38 U.S.C.A. § 7109 (West 2002 & Supp. 2006); 
38 C.F.R. § 20.901(d) (2006).  The necessity of such an 
opinion is left to the discretion of the Board.  See 
Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  The Board 
notes the article submitted by the veteran deals with Agent 
Orange in general and does not apply to the veteran's 
specific situation.  


ORDER

Service connection for emphysema, to include as due to 
herbicide exposure, is denied.  


	                        
____________________________________________
	V.L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


